                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


KENDRICK MONICE JONES, # 100622                                                            PLAINTIFF

VERSUS                                                CIVIL ACTION NO. 3:18cv696-HTW-LRA

LAUDERDALE COUNTY DETENTION
FACILITY, LAUDERDALE COUNTY,
MISSISSIPPI, SHERIFF BILLY SOLLIE,
LIEUTENANT RAINEY, JANE DOES,
OFFICER COVINGTON, JANE
ANDERSON, JANE TAYLOR,
LIEUTENANT RINGLEY, MAJOR
MCCARTHY, NURSE DAPHNEY, NURSE
AMY, NURSE MARY JOE, CASEY
SPEARS, DONNA JILL JOHNSON,
OFFICER AIKINS, OFFICER MCNEAL,
and JANE PRINCE                                                                        DEFENDANTS


                            ORDER DENYING CHANGE OF VENUE

        BEFORE THE COURT is pro se plaintiff Kendrick Monice Jones’s Motion to Change

Venue [15], filed November 6, 2018. He is a pretrial detainee at the Lauderdale County

Detention Facility awaiting trial for two counts of burglary. He moves the court to change the

venue of his state criminal trial, “due to the conflict of int[e]rest that I have filed suits on this

Jail, the medical personell [sic] and the Judges through the Commission of Mississippi Judicial

[sic].” (Mot. to Change Venue at 2). The court has considered plaintiff’s submission and the

relevant legal authority.

        Jones simultaneously filed the same motion in other civil actions in this court: Jones v.

Reed, cause number 3:18cv697; Jones v. University of Mississippi Medical Center, cause number

3:18cv698; Jones v. Doe, cause number 3:18cv699; and Jones v. Nurse Amy, cause number
3:18cv729. United States District Judge Carlton W. Reeves denied the change of venue request

in Doe on January 3, 2019. Jones v. Doe, 3:18cv699 (S.D. Miss. Jan. 3, 2019).

       It is “‘malicious’ for a pauper to file a lawsuit that duplicates allegations of another

pending federal lawsuit by the same plaintiff.” Pittman v. Moore, 980 F.2d 994, 995 (5th Cir.

1993). The court finds the present motion is duplicative and malicious and should be denied.

       IT IS THEREFORE ORDERED AND ADJUDGED that pro se plaintiff Kendrick

Monice Jones’s Motion to Change Venue [15] should be, and is hereby, DENIED.

       SO ORDERED AND ADJUDGED, this the 31st day of January, 2019.

                                              /s/HENRY T. WINGATE
                                              UNITED STATES DISTRICT JUDGE




Order Denying Change of Venue                    2
Civil action number 3:18cv696-HTW-LRA
